2020 IL App (2d) 180042
                                  No. 2-18-0042
                            Opinion filed July 16, 2020
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 15-CF-595
                                       )
PATRICK MANNING,                       ) Honorable
                                       ) John J. Kinsella,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

          JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
          Presiding Justice Birkett and Justice Hutchinson concurred in the judgment and opinion.

                                             OPINION

¶1        Following a trial before a six-person jury, defendant, Patrick Manning, was convicted of

residential burglary (720 ILCS 5/19-3(a) (West 2014)).     He appeals, contending that (1) the trial

court should have instructed the jury on the lesser included offense of criminal trespass to

residence, and (2) he did not knowingly waive his right to a 12-person jury.      We disagree and

affirm.

¶2                                      I. BACKGROUND

¶3        Defendant was charged with residential burglary. The indictment alleged that on March

6, 2015, defendant, “without authority, knowingly entered the dwelling place of Deborah Lyons

*** with the intent to commit therein a theft.”
2020 IL App (2d) 180042


¶4     The day before trial, the following colloquy occurred:

               “THE COURT: Okay.            We have motions in limine filed by both sides in

       anticipation of a trial. We are going to start jury selection tomorrow morning. You

       indicated a jury of six; is that correct?

               MR. ARD [(DEFENSE COUNSEL)]: Yes, Judge.

               THE COURT: Is that correct, Mr. Manning?

               THE DEFENDANT: Yes, sir.”

¶5     The first witness, Michael Padecky, testified that on March 6, 2015, he lived with his wife,

Blanche; stepdaughter, Abigail Kelly; and mother-in-law, Deborah Lyons. Around noon, he was

home with Kelly, Lyons having left about 10 minutes earlier. Padecky was changing clothes in

his bedroom when he heard pounding from near the back door. He thought Kelly was making the

noise, so he went into the hall and asked her what was going on. She said that she did not make

the noise.

¶6     Padecky went into the kitchen and saw a man he identified as defendant standing in the

kitchen. Padecky did not recognize defendant and did not invite him in. He asked him what he

was doing in his house. Defendant said, “ ‘[D]oes Craig live here; Craig owes me money.’ ”

Padecky replied that Craig did not live there and that defendant needed to leave. Defendant turned

and ran out. Padecky noticed that the back-door lock and doorjamb were broken and the door

was “kicked in.” He had used that door earlier in the day and did not notice any damage.

¶7     Kelly largely corroborated Padecky’s testimony. She added that the man, whom she could

not identify, wore a black Advocate Healthcare jacket similar to one that her grandmother had.

¶8     Lyons testified that she left the house shortly before noon. About 10 minutes later,

Padecky called and said that someone had broken into the house. She returned to find damage to



                                                   -2-
2020 IL App (2d) 180042


the back door that had not been there when she left. The only “Craig” she knew was a man who

had dated her sister about 25 years ago.

¶9     The State played portions of recordings of calls defendant made from jail. Defendant

called Lawrence Reckner and his wife, Sandra Hollis. The State played portions of recordings of

those calls. In a call to Reckner, defendant said that he “messed up” and “caught an attempt

residential burglary” in Downers Grove. He said that he was trying to get money because he

“didn’t have money to make it.” He added that he “didn’t break anything” or “take anything”

because he could not go through with it.

¶ 10   In the first of three calls to Hollis, defendant said that he did not go into the house or take

anything. In a second call, he said that he was “trying to get extra money to do some things.”

Hollis said that her job was in jeopardy because a sketch was circulating of defendant wearing her

Advocate Healthcare jacket. Defendant said that he “tried it. It didn’t happen. It didn’t feel

right,” so he walked away. In the final call, Hollis accused him of lying to her about what

happened. Defendant said that he “almost did something” but “didn’t do it.”

¶ 11   The defense asked that the jury be instructed on the lesser included offense of criminal

trespass to residence.    The court denied the request.       The jury found defendant guilty of

residential burglary, and the court sentenced him to 19 years, 9 months in prison. Defendant

timely appeals.

¶ 12                                       II. ANALYSIS

¶ 13   Defendant first contends that he was entitled to an instruction on criminal trespass to a

residence (id. § 19-4(a)). A defendant generally may not be convicted of an offense with which

he has not been charged. People v. Ceja, 204 Ill. 2d 332, 359 (2003). However, in an appropriate

case, a defendant is entitled to have the jury instructed on less serious offenses that are included in



                                                 -3-
2020 IL App (2d) 180042


the charged offense. Id. This provides the jury with an important third option. Id. If a jury

believes that a defendant is guilty of something, but uncertain whether the charged offense has

been proved, it might convict him or her of the lesser offense rather than convict or acquit the

defendant of the greater offense. Id. at 359-60. In deciding whether to provide an instruction on

the lesser offense, the court “must examine the evidence presented and determine whether the

evidence would permit a jury to rationally find the defendant guilty of the lesser-included offense,

but acquit the defendant of the greater offense.” Id. at 360. Conversely, where the evidence

shows that a defendant is either guilty of the greater offense or not guilty of any offense, no

additional instruction is necessary. People v. Austin, 216 Ill. App. 3d 913, 917 (1991) (citing

People v. Moore, 206 Ill. App. 3d 769, 774 (1990)).

¶ 14   As for “the quantum of evidence that is required for a trial court to give a jury instruction

on a lesser-included offense,” the defendant is entitled to the instruction if there is “some evidence

in the record that, if believed by the jury, will reduce the crime charged to a lesser offense[.]”

(Emphasis in original.) People v. McDonald, 2016 IL 118882, ¶¶ 23, 25. When the trial court

decides that there is insufficient evidence to justify giving the tendered instruction, we review that

decision for an abuse of discretion. Id. ¶ 42.

¶ 15   A person commits residential burglary when he or she knowingly and without authority

enters another’s dwelling to commit a theft or any felony. 720 ILCS 5/19-3(a) (West 2014). A

person commits criminal trespass to a residence when without authority he or she knowingly enters

or remains within any residence. Id. § 19-4(a). Thus, the only element missing from the lesser

offense is the intent to commit a theft or felony.

¶ 16   In Austin, which the trial court cited, we agreed with the defendant that criminal trespass

to residence was a lesser included offense of residential burglary but did not agree that the trial



                                                 -4-
2020 IL App (2d) 180042


court abused its discretion in not instructing the jury on the lesser offense. The indictment in

Austin charged the defendant with residential burglary in that he entered a home with the intent to

commit either a theft or unlawful restraint. 216 Ill. App. 3d at 915. Evidence showed that the

defendant entered the house at 2:30 a.m. The occupant awoke to find him with one hand near her

mouth and the other moving to turn out the light. The defendant was wearing rubber gloves on a

hot July night. The only defense raised was misidentification. Id. We held that the evidence

showed that the defendant was either guilty of residential burglary or was not guilty of any crime.

Id. at 917. The evidence disclosed no other reason for his being in the house at that hour.

¶ 17   Defendant argues that Austin is distinguishable. He points to the recorded conversations

in which he claimed that he initially intended to commit a theft in the house but changed his mind

before doing so. However, this evidence would not have allowed the jury rationally to acquit

defendant of residential burglary but find him guilty of criminal trespass. If the jury believed

defendant’s vague and sometimes contradictory statements on the recordings, he either

(1) abandoned his plan and never entered the house or (2) broke into the house intending to steal

money but changed his mind. In the former case, he would not be guilty of any offense. In the

latter case, he would be guilty of residential burglary because the statute requires only an entry

with the intent to commit a theft, not an actual theft. Thus, the jury could not have rationally

convicted defendant of criminal trespass but not residential burglary.

¶ 18   Defendant seems to suggest that he went to the house with the intent to steal, changed his

mind about stealing, but proceeded to enter the house anyway. The inference that defendant

suffered a sudden crisis of conscience about stealing but decided to enter the house for some other

reason is simply not rational. A lesser included offense instruction is required only where the jury




                                               -5-
2020 IL App (2d) 180042


could rationally find the defendant guilty of the lesser offense and not guilty of the greater offense.

Id.

¶ 19   Defendant next contends that he did not knowingly waive his right to a 12-person jury.

He argues that the record does not show that he was informed that he had the right to a 12-person,

as opposed to a 6-person, jury. Both the federal and state constitutions guarantee the right to a

jury trial in criminal cases.     U.S. Const., amend. VI; Ill. Const. 1970, art. I, §§ 8, 13.

Accordingly, section 115-1 of the Code of Criminal Procedure of 1963 (Code) (725 ILCS 5/115-

1 (West 2014)) provides that “[a]ll prosecutions except on a plea of guilty or guilty but mentally

ill shall be tried by the court and a jury unless the defendant waives a jury trial in writing.” The

general understanding is that a jury consists of 12 members. Thus, the Code provides that, where

a defendant elects a trial by jury, “[t]he jury shall consist of 12 members.” Id. § 115-4(b).

“Nevertheless, a 12-person jury is not absolutely required, for a defendant’s right to waive his right

to a jury trial entirely necessarily includes the right to waive a jury composed of 12 members.”

People v. Dereadt, 2013 IL App (2d) 120323, ¶ 15 (citing People ex rel. Birkett v. Dockery, 235

Ill. 2d 73, 78 (2009)). Thus, in People v. Scudieri, 363 Ill. 84, 87 (1936), the supreme court found

no error in proceeding to trial with an 11-person jury after the defendant had agreed to the lesser

number because a full panel was unavailable.

¶ 20   To be valid, a jury waiver must be knowing and understanding. People v. Frey, 103 Ill.

2d 327, 332 (1984). A court need not give any particular admonishments or advice to effect a

valid jury waiver. People v. Bracey, 213 Ill. 2d 265, 270 (2004). Given that a defendant typically

speaks and acts through his or her attorney, jury waivers are typically valid when made by defense

counsel in a defendant’s presence where the defendant does not object. Frey, 103 Ill. 2d at 332.




                                                 -6-
2020 IL App (2d) 180042


¶ 21   That is what happened here. Defense counsel, in open court with defendant present, stated

that defendant wanted to proceed with a six-person jury.           Defendant affirmatively ratified

counsel’s statement, saying that that was what he wanted. Thus, under existing precedent, the

waiver was valid. But, citing People v. Matthews, 304 Ill. App. 3d 415 (1999), defendant insists

that either defense counsel or the trial court had to inform him specifically that he had the right to

a 12-person jury.

¶ 22   In Matthews, defense counsel, in chambers with defendant present, stated, “ ‘I think we

will be asking for a six[-]person jury.’ ” Id. at 416. A docket entry stated, “ ‘Defendant waives

jury of 12 and requests jury of six.’ ” Id. at 417. The court found the waiver of a 12-person jury

invalid where

       “nothing in the record indicate[d] that defendant was aware of his right to a 12-person jury.

       Nothing in the record indicate[d] that defendant agreed to a jury of fewer than 12 members,

       *** or acquiesced in a jury of six. Prejudice may be presumed where defendant was

       unaware of his right to a 12-person jury and neither agreed to nor acquiesced in a decision

       to waive the full number of jurors.” Id. at 419-20.

Because neither element was present in that case, the purported waiver was invalid.

¶ 23   In Dereadt, we rejected the defendant’s contention that Matthews required that in every

case a defendant be informed of his right to a 12-person jury. We first summarized the holding

of Matthews as “defendant may waive the right to a jury of 12 and proceed with a lesser number,

as long as the waiver is affirmatively shown on the record.” Dereadt, 2013 IL App (2d) 120323,

¶ 15 (citing Matthews, 304 Ill. App. 3d at 419-20).         Although we stated in dicta that “the

[Matthews] court’s primary concern was that the defendant was not aware of his right to a 12-

person jury and could not, under the circumstances, be deemed to have acquiesced in a trial by a



                                                -7-
2020 IL App (2d) 180042


lesser number,” this statement was made with the understanding that the record in Matthews did

not show a valid waiver or acquiescence. Id. ¶ 17. Because Dereadt’s attorney had waived a

jury in his presence without objection, we upheld the waiver. Id. ¶ 20. We noted that defense

counsel said that she had spoken with the defendant “ ‘about whether he would want a jury of six

and twelve.’ ” Id. However, we noted that this only made the case for a valid waiver “stronger.”

Id. We did not indicate that the waiver would have been invalid absent counsel’s conversation

with Dereadt. Indeed, we also cited with approval People v. Barrier, 359 Ill. App. 3d 639 (2005).

There, defense counsel stipulated, in the defendant’s presence, to proceed with 12 jurors and no

alternates. When a juror became ill, the case proceeded with 11 jurors. The reviewing court held

that defense counsel’s stipulation in the defendant’s presence to proceed with no alternate jurors

strongly implied the defendant’s awareness of the right to a 12-person jury and her acquiescence

in proceeding with less than that number if a juror became ill. Id. at 643-44; see also People v.

Harper, 2017 IL App (4th) 150045, ¶ 32.

¶ 24   We granted the State’s motion to cite as additional authority People v. Bochenek, 2020 IL

App (2d) 170545. There, defense counsel, with the defendant present, said, “ ‘we would be

asking for a jury of six. I already spoke to my client about it.’ ” Id. ¶ 44. Defendant did not

object. Id. Later, counsel affirmed that he had discussed with the defendant whether to proceed

with a six-person jury. Defendant affirmed that it was his choice to proceed with a six-person

jury. Id. We found the waiver valid, finding no reason to treat the defendant’s acquiescence

differently than the waiver of an entire jury. Id. ¶ 50.

¶ 25   These cases establish the rule that, as in cases of a complete jury waiver, a defendant’s

acquiescence in defense counsel’s waiver is presumptively valid. Only if the record does not

affirmatively show such a waiver or acquiescence will courts look further to ensure that a



                                                -8-
2020 IL App (2d) 180042


defendant was at least aware of the right to a 12-person jury. To hold otherwise would be to

impose, illogically, more stringent requirements for the waiver of half a jury than for the waiver

of a whole one.

¶ 26   Here, defendant did not object when defense counsel requested a six-person jury.

Moreover, he affirmatively assured the court that that was his desire. In the absence of anything

in the record to the contrary, we presume that defendant’s affirmative statement “strongly implied”

his “awareness of the right to a 12-person jury.” Dereadt, 2013 IL App (2d) 120323, ¶ 19.

¶ 27                                   III. CONCLUSION

¶ 28   The judgment of the circuit court of Du Page County is affirmed.

¶ 29   Affirmed.




                                               -9-
2020 IL App (2d) 180042



                                  No. 2-18-0042


 Cite as:                 People v. Manning, 2020 IL App (2d) 180042


 Decision Under Review:   Appeal from the Circuit Court of Du Page County, No. 15-CF-
                          595; the Hon. John J. Kinsella, Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, and Jessica Wynne Arizo,
 for                      of State Appellate Defender’s Office, of Elgin, for appellant.
 Appellant:


 Attorneys                Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne
 for                      Hoffman and Amy M. Watroba, Assistant State’s Attorneys, of
 Appellee:                counsel), for the People.




                                       - 10 -